Plaintiff brought an action in assumpsit against defendant in common pleas court for the *Page 437 
city of Detroit to recover $265. Defendant, under plea of the general issue, gave notice of set-off, or counterclaim against plaintiff amounting to $3,189.14, waived the amount thereof in excess of the $500 jurisdiction of the court, and claimed judgment for $500. Plaintiff recovered judgment in the common pleas court but, upon appeal by defendant to the circuit court, defendant had judgment against plaintiff for $500.
Upon review by appeal plaintiff contends that the judgment rendered in the court below exceeded the jurisdiction of the common pleas court and of the circuit court on appeal. Plaintiff also claims that the judgment is against the preponderance of the evidence.
The case was heard in the circuit court without a jury.
The amount of plaintiff's claim was admitted, but the court found that defendant's claim against plaintiff not only satisfied plaintiff's claim but there was due defendant at least $500, and the court entered judgment for $500, that being the extent of jurisdiction of the common pleas court.
Plaintiff claims that such judgment, considering the admitted amount of his claim, is, in effect, one for $765 and, therefore, in excess of jurisdiction.
The action brought by plaintiff was within the jurisdiction of the common pleas court and that court and the circuit court on appeal had jurisdiction to render judgment to the amount of $500. That such judgment was for an amount due defendant on his claim above the amount due plaintiff on his claim did not render it one for more than $500. The claims were separate and distinct.
Const. of 1908, art. 7, § 16, permits the legislature to increase the jurisdiction of justice courts to an amount not exceeding $500. The common pleas court for the city of Detroit was created by Act No. *Page 438 
260, Pub. Acts 1929 (3 Comp. Laws 1929, § 16369 et seq. [Stat. Ann. § 27.3651 et seq.]), and was given jurisdiction in all suits and proceedings, both civil and criminal, to the same extent as was had and exercised by justices of the peace of such city. By Act No. 475, Local Acts 1903, the jurisdiction of justices of the peace in the city of Detroit, in all civil actions, ex contractu and ex delicto, was set at the sum of $500.
The statute, 3 Comp. Laws 1929, § 16041 (Stat. Ann. § 27.3241), relative to set-off and recoupment, provides:
"If the balance found due to the defendant exceeds three hundred dollars, the justice shall apply so much of the defendant's demand against the plaintiff's debt as shall be sufficient to satisfy it, and shall render judgment for the defendant for the sum of three hundred dollars and his costs, unless the defendant shall withdraw his claim of set-off or recoupment before judgment is rendered."
The same rule applies to the common pleas court, except that judgment may be entered for $500 instead of $300.
Defendant's claim was for loss sustained by plaintiff's departure from specific instructions in a power-of-attorney authorizing him to dispose of defendant's business.
The trial judge found the unauthorized departure and damage occasioned thereby, applied sufficient thereof to meet plaintiff's claim, and out of the balance awarded defendant judgment for $500.
Plaintiff claims the finding is against the preponderance of the evidence. An examination of the record does not enable us so to find.
The judgment is affirmed, with costs to defendant.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred. *Page 439